DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1 – 20 are currently pending in this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,652,106 B2, hereinafter 106. Although the claims at issue are not identical, they are not patentably distinct from each other because:

16/871,615
10,652,106
Claims 1, 8, and 16:
A system, comprising: a processor;  and a memory, wherein the memory stores 

perform operations comprising: receiving, from a computing device via a 
graphical user interface, a first user input indicative of a selection of an 
upgrade to a visualization displayable by the graphical user interface, wherein 
the visualization represents a key performance indicator associated with a 
managed network;  















transmitting, to the computing device for display via the graphical user interface, code that corresponds to the upgrade to the visualization, wherein the code specifies how the visualization presents 
information associated with the key performance indicator via the graphical 
user interface, and the code is defined in a data model;  




receiving, from the  computing device via the graphical user interface, a second user input indicative of a modification to the code;  










transmitting, to the computing 
device via the graphical user interface, a prompt for permission to process the 
modification to the code to generate modified code;  












the modified code; and storing the modified code in the data model.




one or more server devices disposed within the remote network management 
(where the user selection can be seen in claim 5)
wherein the one or more server devices 
are configured to: provide, by way of the graphical user interface, a list of 
available performance analytics dashboards, wherein the performance analytics dashboard is one of the available performance analytics dashboards, and wherein the request to install or upgrade the performance 

receive, by way of a graphical user interface displayed on a client device, 
a request to install or upgrade a performance analytics dashboard displayable by the graphical user interface, wherein the performance analytics dashboard defines a data visualization in code that specifies how the data visualization causes information about a particular key performance indicator to be displayed in the performance analytics dashboard

receive, by way of a graphical user interface displayed on a client device, 
a request to install or upgrade a performance analytics dashboard displayable by the graphical user interface, wherein the performance analytics dashboard defines a data 


display, by way of the graphical user interface, updated code that corresponds 
to the data visualization, wherein the graphical user interface is enabled to 
modify the updated code, and query, by way of the graphical user interface, 
permission to process the update to the data within the data model, receive, by 
way of the graphical user interface, permission to process the update to the 
data within the data model, and in response to receiving permission to process the update to the data within the data model, update the data within the data model and install or upgrade the performance analytics dashboard

to the data visualization, wherein the graphical user interface is enabled to 
modify the updated code, and query, by way of the graphical user interface, 
permission to process the update to the data within the data model, receive, by 
way of the graphical user interface, permission to process the update to the 
data within the data model, and in response to receiving permission to process the update to the data within the data model, update the data within the data model and install or upgrade the performance analytics dashboard


	Likewise, claims 2-7, 9-15, and 17-20 are rejected, at least, based on their respective dependencies on claims 1, 8, and 16.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher et al. (Patent No. US 9,128,995 B1), hereinafter Fletcher, in view of Krzyanowski et al. (Pre-Grant Publication No. US 2010/01057989 A1), hereinafter Krzy.

2.	With respect to claim 1, Fletcher taught a system, comprising: a processor (figure 1, entity 104A, where the processor is given); and a memory, wherein the memory stores instructions (figure 1, entity 104A, where the memory is given) that, when executed by the processor, cause the processor to perform operations comprising: receiving, from a computing device via a graphical user interface, a first user input indicative of a selection of an upgrade to a visualization displayable by the graphical user interface, wherein the visualization represents a key performance indicator 
	However, while Fletcher did teach prompting a user for permission to modify code (figure 51, item 5106 & column 59, line 66 to column 60, line 6), Fletcher did not explicitly state transmitting, to the computing device via the graphical user interface, a prompt for permission to process the  modification to the code to generate modified code;  receiving, from the computing device via the graphical user interface, a third user input indicative of permission to process the modification to the code to generate the modified code.  On the other hand, Krzy did teach transmitting, to the computing device via the graphical user interface, a prompt for permission to process the  modification to the code to generate modified code (0349, where the user is prompted for permission to carry out the update);  receiving, from the computing device via the graphical user 

3.	As for claim 2, it is rejected on the same basis as claim 1.  In addition, Fletcher taught wherein the operations comprise executing the upgrade to the visualization based on the modified code (column 44, lines 56-66, where it is given that the code is modified to update the visualization, as the visualization couldn’t be adjusted if the system was reading the same exact instructions/code that are telling it to visualize the data in the same exact way).  

4.	As for claim 3, it is rejected on the same basis as claim 1.  In addition, Fletcher taught wherein the operations comprise determining that the upgrade to the visualization will update data associated with the visualization within the data model in response to receiving the first user input indicative of the selection of the upgrade to the visualization (column 44, lines 56-66, where the KPIs are adjusted within the template and the template is a data model).



6.	As for claim 5, it is rejected on the same basis as claim 1.  In addition, Fletcher taught wherein the operations comprise transmitting, to the computing device for display via the graphical user interface, respective representations of a plurality of upgrades to different visualizations displayable by the graphical user interface (figure 31C, where, under broadest reasonable interpretation, the names of the different types of upgrades are representations that are sent to the interface when the drop down menu is pressed).

7.	As for claim 6, it is rejected on the same basis as claim 5.  In addition, Fletcher taught wherein the upgrade to the visualization is selected using the respective representations of the plurality of upgrades (figure 31C, where, under broadest reasonable interpretation, the names of the different types of upgrades are representations that are sent to the interface when the drop down menu is pressed).

8.	As for claim 7, it is rejected on the same basis as claim 1.  In addition, Fletcher taught wherein the operations comprise determining that a user associated with the computing device has a privilege to modify the code that corresponds to the upgrade to the visualization after receiving the first user input indicative of the selection of the upgrade to the visualization (figure 51, item 5106 & column 59, line 66 to column 60, line 6).

9.	With respect to claim 8, Fletcher taught a method, comprising: receiving, from a computing device via a graphical user interface, a first user input indicative of a selection of an upgrade to a visualization displayable by the graphical user interface, wherein the visualization represents a key performance indicator associated with a managed network (column 44, lines 56-66, where the KPIs are Key Performance Indicators.  See also, the type input of figure 31C); transmitting, to the computing device for display via the graphical user interface, code that corresponds to the upgrade to the visualization, wherein the code is defined in a data model (figure 31C, where changing the type input will rearrange the interface in accordance with column 44, lines 56-66.  Accordingly, it is given that in order for the interface to change, code would need to be modified); receiving, from the computing device via the graphical user interface, a second user input indicative of a modification to the code (column 44, lines 55-66, where the process is dynamic and can be repeated for the second input);  and storing the modified code in the data model (column 44, lines 56-66, where storing the code is given in order to effectuate the change).
	However, while Fletcher did teach prompting a user for permission to modify code (figure 51, item 5106 & column 59, line 66 to column 60, line 6), Fletcher did not explicitly state transmitting, to the computing device via the graphical user interface, a prompt for permission to process the  modification to the code to generate modified code;  receiving, from the computing device via the graphical user interface, a third user input indicative of permission to process the modification to the code to generate the modified code.  On the other hand, Krzy did teach transmitting, to the computing device 

10.	As for claim 9, it is rejected on the same basis as claim 8.  In addition, Fletcher taught executing the upgrade to the visualization based on the modified code (column 44, lines 56-66, where it is given that the code is modified to update the visualization, as the visualization couldn’t be adjusted if the system was reading the same exact instructions/code that are telling it to visualize the data in the same exact way). 

11.	As for claim 10, it is rejected on the same basis as claim 8.  In addition, Fletcher taught determining that the upgrade to the visualization will change how the visualization represents the key performance indicator in response to receiving the first user input indicative of the selection of the upgrade to the visualization (column 44, lines 56-66).

12.	As for claim 11, it is rejected on the same basis as claim 8.  In addition, Krzy taught wherein the modified code comprises an extensible markup language (XML) definition or a JavaScript Object Notation (JSON) definition (0184 & 0188).

13.	As for claim 12, it is rejected on the same basis as claim 8.  In addition, Fletcher taught transmitting, to the computing device for display via the graphical user interface, respective representations of a plurality of upgrades to different visualizations displayable by the graphical user interface (figure 31C, where, under broadest reasonable interpretation, the names of the different types of upgrades are representations that are sent to the interface when the drop down menu is pressed).

14.	As for claim 13, it is rejected on the same basis as claim 12.  In addition, Fletcher taught wherein the upgrade to the visualization is selected using the respective representations of the plurality of upgrades (figure 31C, where, under broadest reasonable interpretation, the names of the different types of upgrades are representations that are sent to the interface when the drop down menu is pressed).

15.	As for claim 14, it is rejected on the same basis as claim 8.  In addition, Fletcher taught determining that a user associated with the computing device has a privilege to modify the code that corresponds to the upgrade to the visualization after receiving the first user input indicative of the selection of the upgrade to the visualization (figure 51, item 5106 & column 59, line 66 to column 60, line 6).

16.	As for claim 15, it is rejected on the same basis as claim 8.  In addition, Fletcher taught wherein the code displayed via the graphical user interface comprises an emphasized portion of the code that references the key performance indicator (figure 31C, where the name of the different type is the emphasized portion under broadest reasonable interpretation).

17.	With respect to claim 16, Fletcher taught non-transitory, computer-readable medium, comprising machine-readable instructions that, when executed by a processor, cause the processor to perform operations comprising: receiving, from a computing device via a graphical user interface, a first user input indicative of a selection of an upgrade to a visualization displayable by the graphical user interface, wherein the 
visualization represents a key performance indicator associated with a managed 
network (column 44, lines 56-66, where the KPIs are Key Performance Indicators.  See also, the type input of figure 31C); transmitting, to the computing device for display via the graphical user interface, code that corresponds to the upgrade to the visualization ();  receiving, from the computing device via the graphical user interface, a second user input indicative of a modification to the code (figure 31C, where changing the type input will rearrange the interface in accordance with column 44, lines 56-66.  Accordingly, it is given that in order for the interface to change, code would need to be modified); and executing the modified code to upgrade the visualization (column 44, lines 56-66, where the visualization is modified).


18.	As for claim 17, it is rejected on the same basis as claim 16.  In addition, Fletcher taught wherein the operations comprise executing the upgrade to the visualization based on the modified code (column 44, lines 56-66, where it is given that the code is modified to update the visualization, as the visualization couldn’t be adjusted if the 

18.	As for claim 18, it is rejected on the same basis as claim 16.  In addition, Krzy taught wherein the modified code comprises an extensible markup language (XML) definition or a JavaScript Object Notation (JSON) definition (0184 & 0188).

18.	As for claim 19, it is rejected on the same basis as claim 16.  In addition, Fletcher taught wherein the operations comprise determining that a user associated with the computing device has a privilege to modify the code that corresponds to the upgrade to the visualization after receiving the first user input indicative of the selection of the upgrade to the visualization (figure 51, item 5106 & column 59, line 66 to column 60, line 6).

18.	As for claim 20, it is rejected on the same basis as claim 16.  In addition, Fletcher taught wherein the code displayed via the graphical user interface comprises an emphasized portion of the code that references the key performance indicator (figure 31C, where the name of the different type is the emphasized portion under broadest reasonable interpretation).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	(a)  Duncker et al. (Pre-Grant Publication No. US 2017/0351753 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JOSEPH L GREENE/Primary Examiner, Art Unit 2452